DETAILED ACTION
This Office action is in response to amendments filed 3/9/2021. It should be noted that claims 1-9 have been amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “at least one pump inlet” in line 7. This limitation is indefinite because it is unclear if this is one of the “one or more pump inlets” recited in lines 2-3 or a different pump inlet. Therefore, claim 1 is indefinite.
Claim 1 recites the limitation “the at least one pump inlet of the pump” in lines 7-8. There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 1 is indefinite.
Claim 1 recites the limitation “at least one pump outlet” in line 11. This limitation is indefinite because it is unclear if this is one of the “one or more pump outlets” recited in line 3 or a different pump outlet. Therefore, claim 1 is indefinite. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-9 are rejected, as best as can be understood, under 35 U.S.C. 102(a)(1) as being anticipated by Seko US 2005/0226745 A1.
Seko discloses, regarding claim 1, an apparatus comprising: a pump 21 configured to be disposed in or on a cold plate that includes one or more pump inlets and one or more pump outlets, the pump comprising: a circular housing (see 25 in Fig. 2) having a thin profile, the circular housing comprising a flange portion (see flange encircling 25 in Fig. 2) that extends radially outward from the circular housing (clearly shown in Fig. 2); a brushless open frame motor 44; at least one pump inlet (see 26) disposed on a surface of the flange portion (see inlet opening of 26 within 22 on the flange; clearly shown in Fig. 2), the at least one pump inlet (26) of the pump 21 configured to receive a fluid at a first pressure, wherein each of the at least one pump inlet (26) of the pump 21 is configured to align with a corresponding one of the one or more pump inlets of the cold plate; at least one pump outlet configured to output the fluid at a second pressure, wherein each of the at least one pump outlet (see 27) of the configured to align with a corresponding one of the one or more pump outlets of the cold plate; and a centrifugal impeller 29, wherein the pump 21 is configured to transport the fluid to transfer thermal energy to or from one or more external components 52 (Regarding the “configured to” language which has been italicized above: It should be noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). The cold plate is still not positively recited; thus, if a prior art structure is capable of performing an intended use in the claim, then it meets the claim); Re claim 4, wherein the centrifugal impeller 29 comprises a plurality of two-stage (substantially broad) blades, each blade 31 comprising a planar portion and an axial portion (each blade 31, extends both radially from the center of the impeller and axially from the surface of the impeller; clearly shown in Figs. 1-2); Re claim 5, wherein: the planar portion of each blade 31 includes ridges that project from a planar surface of the centrifugal impeller 29 (clearly shown in Figs. 1-2), the planar portions of the blades 31 configured to generate radial movement of the coolant toward the axial portions (this is clearly the case), and the axial portion of each blade 31 extends perpendicular to the planar portion (clearly shown in Figs. 1-2), the axial portions configured to generate circumferential movement of the coolant toward at least one pump outlet (see 27) (this is clearly the case); Re claim 6, wherein the second pressure is higher than the first pressure; Re claim 7, further comprising: one or more orifices configured to transport the coolant from the at Re claim 8, wherein the centrifugal impeller 29 is magnetically coupled to the motor 44 (see impeller magnet 36); Re claim 9, wherein the impeller 29 wraps around edges of the motor 44 (clearly seen shown in Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Seko US 2005/0226745 A1.
Seko discloses the general conditions of the claimed invention except for the express disclosure of the circular housing having a thickness of less than 0.5 inches, and a diameter at least seven times as large as a thickness of the pump. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the assembly with these parameters, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges).

Allowable Subject Matter
Claims 10-19 and 21 are allowed.

Response to Arguments
Applicant's arguments filed 3/9/2020 have been fully considered but they are not persuasive. Regarding the amendments made to claim 1: the pump being “configured to be disposed in or on a cold plate that includes one or more pump inlets and one or more pump outlets” is still not a positive recitation of said cold plate. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). Seko’s structure is still capable of performing the intended use in the claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476.  The examiner can normally be reached on 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746